Citation Nr: 9920725	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right wrist and hand, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for a disorder of the 
left wrist and hand, claimed as carpal tunnel syndrome.

3.  Entitlement to service connection for a disorder of the 
right foot.

4.  Entitlement to a compensable original disability rating 
for chronic synovitis, patellofemoral joint syndrome, and 
tendonitis of the right knee prior to February 20, 1997.

5.  Entitlement to an original disability rating in excess of 
10 percent for chronic synovitis, patellofemoral joint 
syndrome, and tendonitis of the right knee after February 20, 
1997.

6.  Entitlement to a compensable original disability rating 
for chronic synovitis, patellofemoral joint syndrome, and 
patellar tendonitis of the left knee prior to February 20, 
1997.

7.  Entitlement to a disability rating in excess of 10 
percent for chronic synovitis, patellofemoral joint syndrome, 
and patellar tendonitis of the left knee after February 20, 
1997.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1974 to 
September 1995.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in March 1997.  That decision denied the 
veteran's claims of entitlement to service connection for 
left and right wrist and hand conditions myofascial syndrome 
of the lumbosacral spine, an ear condition, residuals of a 
head injury, chest pain, myopic astigmatism, a neck 
condition, a right foot condition, and a right ankle 
condition.  It also assigned noncompensable initial ratings 
for the veteran's left and right knee disorders.  The denials 
of service connection for the left and right wrist and hand 
condition and the right foot condition, as well as the 
noncompensable disability ratings for the knees were duly 
appealed.

The veteran's chronic synovitis, patellofemoral joint 
syndrome, and patellar tendonitis of the left knee and his 
chronic synovitis, patellofemoral joint syndrome, and 
tendonitis of the right knee were evaluated as 10 percent 
disabling, effective February 1997, by a March 1997 RO rating 
decision.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of an initial disability evaluation upon 
service connection, if a rating decision during the pendency 
of the appeal awards a higher but less than maximum available 
rating, the pending appeal is not abrogated.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right and left upper 
extremities was incurred during active service.

2.  Synovitis, tendonitis, and peripheral nerve irritation of 
the right foot was incurred during active service.

3.  Prior to February 20, 1997, the veteran's chronic 
synovitis, patellofemoral joint syndrome, and tendonitis of 
the right knee was manifested by a range of motion from zero 
to 100 degrees, limited another 15 percent by pain; and no 
reported ligamentous laxity or recurrent subluxation.

4.  Subsequent to February 20, 1997, the veteran's chronic 
synovitis, patellofemoral joint syndrome, and tendonitis of 
the right knee was manifested by a range of motion from zero 
to 100 degrees, limited another 15 percent by pain; and 
slight reported ligamentous laxity or recurrent subluxation.

5. Prior to February 20, 1997, the veteran's chronic 
synovitis, patellofemoral joint syndrome, and patellar 
tendonitis of the left knee was manifested by a range of 
motion from zero to 100 degrees, limited another 15 percent 
by pain; and no reported ligamentous laxity or recurrent 
subluxation.

6.  Subsequent to February 20, 1997, the veteran's chronic 
synovitis, patellofemoral joint syndrome, and patellar 
tendonitis of the left knee was manifested by a range of 
motion from zero to 100 degrees, limited another 15 percent 
by pain; and slight reported ligamentous laxity or recurrent 
subluxation.


CONCLUSION OF LAW

1.  The veteran currently has carpal tunnel syndrome of the 
right and left upper extremities incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

2.  The veteran currently has synovitis, tendonitis, and 
peripheral nerve irritation of the right foot incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303.

3. The criteria for a compensable original disability rating 
for chronic synovitis, patellofemoral joint syndrome, and 
tendonitis of the right knee prior to February 20, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.71a, DCs 5256-5261 (1998).

4. The criteria for an original disability rating in excess 
of 10 percent for chronic synovitis, patellofemoral joint 
syndrome, and tendonitis of the right knee after February 20, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, §§ 4.71a, DCs 5256-5261.

5.  The criteria for a compensable original disability rating 
for chronic synovitis, patellofemoral joint syndrome, and 
patellar tendonitis of the left knee prior to February 20, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, §§ 4.71a, DCs 5256-5261.

6.  The criteria for a disability rating in excess of 10 
percent for chronic synovitis, patellofemoral joint syndrome, 
and patellar tendonitis of the left knee after February 20, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, § 4.71a, DCs 5256-5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
carpal tunnel syndrome of both of his wrists and for a 
disorder of the right foot.  In addition, the veteran has 
appealed the assignment of a noncompensable rating for his 
bilateral chronic synovitis, patellofemoral joint syndrome, 
and tendonitis through February 1997 and 10 percent 
thereafter.  The Board notes that the majority of the medical 
evidence addresses several different issues, and therefore 
will be reviewed in its entirety and then the merits of the 
veteran's claims addressed in turn.

Evidence

Review of the veteran's service medical records reveals that 
his  entrance examination in May 1974, was negative for 
reported findings of any pertinent abnormalities.

The veteran was treated for right medial epicondylitis in 
January 1976.  He was prescribed elbow pads.  There was no 
sensory involvement of the hands

Periodic examinations in December 1980, October 1985, and 
October 1990 were negative for any pertinent abnormalities.

In June 1987, the veteran complained of numbness and pain in 
and around his third and fourth toes on the right foot and 
difficulty bending them.  The veteran had pain on passive 
plantar and dorsiflexion of the right third and fourth toes.  
There was pain on palpation of the third interspace and 
surrounding soft tissue structures.

At the end of July 1987 the veteran reported continued pain 
in the area of the second and third toes of the right foot.  
He also complained of numbness along the lateral aspect of 
the right foot.

A CT scan was performed on the low back in August 1987 to 
rule out the back as a source of numbness in the veteran's 
right foot.  A bone scan was also performed in August 1987.  
The bone scan was reported to show no significant abnormality 
of the right foot.  The assessment was a possible neuroma of 
the second interspace on the right.

Review of the bone scan report reveals that there was 
increased blood flow to the right mid foot with an increase 
in the blood pool overlying the right third and fourth 
metatarsals in a diffuse fashion.  On the delayed scans there 
was very minimal increased uptake over the right third and 
fourth metatarsals that extended along the entire shaft of 
the bones.  There was no sharply defined focus of increased 
uptake was identified that would be compatible with a stress 
fracture.  On clinical examination, there was no evidence of 
cellulitis, which would be the most common etiology of the 
findings.  Differential considerations were reported to 
include other soft tissue inflammatory processes (i.e. 
synovitis, or ligamentous inflammation). 

In July 1988 the veteran complained of pain in the right 
ankle after being struck by a ball.  X-ray examination showed 
soft tissue swelling but no fracture was identified.

In June 1991 the veteran injured his right foot.  A sprain 
was diagnosed.  He attended physical therapy for several 
sessions.  By July 1991 he was discharged.

In December 1994 the veteran complained of hand numbness in 
the index, long, and ring fingers.  He also experienced some 
pain.  Examination of the hand was normal.  The veteran was 
prescribed a splint to the right hand.  The orthopedist 
suspected "CTS" (carpal tunnel syndrome).  X-ray 
examination of the right hand revealed no abnormalities.

In April 1995 the veteran was examined prior to separation 
from service.  No abnormalities were noted on examination.

The veteran was examined by VA in November 1995.  He reported 
developing numbness and tingling in both forearms and hands 
and all fingers of both hands several years earlier.  His 
symptoms occurred with flexion of the wrist.  He stated that 
his grasp was weak.  He denied nocturnal symptoms.  The 
veteran developed right knee pain around 1992.  The left knee 
became painful a short time later.  He was evaluated and 
diagnosed with patellar tendinitis.  His symptoms did not 
improve and he underwent an arthroscopy in April 1995 with 
debridement of a plica of the right knee.  At this time, the 
veteran complained of constant, moderate to severe pain in 
both knees.  His symptoms increased with stair walking.  He 
stated that his knees were stiff at times and had given way 
in the past.  He denied locking of the knees.  He stated that 
he had suffered several sprained right ankles in the past.  
At that time, he complained of stiffness of the right ankle.  
He denied pain in the ankle.  He complained of numbness on 
the bottoms of both feet and pain over the top of the right 
foot.  He complained of decreased range of motion of the toes 
of the right foot.  

Physical examination of the hands revealed there was a normal 
cascade of the fingers in resting position.  There was no 
muscle atrophy, swelling or obvious deformity noted.  Radial 
pulses were +2/4 bilaterally.  Sensory examination was +3/5 
on the right in the C6 distribution and 5/5 in the remainder 
of the examination.  Grip strength was 55 pounds force right 
and 40 pounds force left.  Tinel's sign was positive on the 
left.  Phalen's sign was positive bilaterally.  Examination 
of the knees revealed no muscle atrophy or obvious deformity.  
There were mature portals over the right knee.  There was 
tenderness on palpation over the medial superior patellae and 
the lateral inferior patellae.  There was no effusion noted.  
There was a patellofemoral pop with range of motion of both 
knees.  McMurray's sign was negative.  Flexion/extension was 
0-130 degrees bilaterally.  Internal/external rotation was to 
10 degrees bilaterally.  Motor examination was +5/5 
throughout.  Q angle was 10 degrees on the right and 11 
degrees on the left.  There was a negative anterior draw sign 
and no ligamentous laxity noted.  Examination of the left 
knee revealed no tenderness on palpation.  Deep tendon 
reflexes were +2/4.  Posterior tibial and dorsalis pedis 
pulses were +2/4 bilaterally.  Range of motion of the ankles 
revealed dorsiflexion of 20 degrees bilaterally, plantar 
flexion of 50 degrees bilaterally, abduction to 10 degrees 
bilaterally and adduction to 20 degrees bilaterally.  
Pertinent diagnoses were left carpal tunnel syndrome, 
patellofemoral joint syndrome, bilateral.

The veteran submitted a statement in December 1996.  He 
asserted that he spent over twenty-one years as an 
administrative specialist in the service.  He felt the 
constant repetitive key stroking on a keyboard was a direct 
contributor to his current condition.  He reported that he 
had constant stiffness and loss of strength in both hands.  
He was having increasing problems holding things.  His grip 
was unstable.  He could squeeze, but only with considerable 
pain.  After 10 minutes of typing he had considerable 
numbness and pain in his hands and wrists.  The pain traveled 
up his forearm to his elbows.  With regard to his right foot, 
he recalled that he had sought medical attention for the foot 
in 1987.  He reported that nothing seemed to help and was 
told that there was nothing else they could do.  He still had 
numbness in his foot, it hurt when applying pressure to the 
top of the foot, and he could not bend three of his toes.

The veteran noted that although the examinations had shown a 
full range of motion in his knees, they had not addressed the 
amount of pain and quality of life.  He reported that the 
pain was constant and varied from moderate to extreme.  It 
woke him up at night, and he could no sit for extended 
periods of time.  He had trouble driving his vehicle, because 
of use of the pedals resulted in pain after a short period of 
driving.  At work he walked up two flights of stairs, at the 
end of the day he would be in considerable pain.  If he 
walked one half mile in addition to going up the stairs, the 
areas around his knee caps turned black and blue and swelled.  
He could no longer run, jog, walk, or hike without 
considerable pain.  

The veteran was next examined in February 1997.  At that 
time, he complained of constant bilateral moderate knee pain.  
The pain increased with stair climbing or with walking for 
one-quarter mile.  He stated that his knees swelled, the left 
greater than right.  His knees had given way in the past.  He 
described joint noise in both knees.  He took Motrin and 
aspirin for his discomfort.  

Physical examination revealed that his gait was within normal 
limits.  There were mature portals over the right knee.  
There was a mild varus deformity of both knees, left greater 
than right.  There was no swelling noted.  There was no joint 
line tenderness.  There was moderate pain over the knees with 
patellofemoral compression.  There was no effusion noted.  
Deep tendon reflexes were +2/4 bilaterally.  There was a 
patellofemoral pop with range of motion of the knees.  Range 
of motion was 0-130 degrees bilaterally, but this was painful 
for the veteran.  Motor examination was +5/5 throughout.  
There was a negative anterior drawer sign and no ligamentous 
laxity noted.  The examiner diagnosed continued 
patellofemoral joint syndrome, bilateral knees, with chronic 
synovitis.

The veteran submitted treatment records from a service 
department physical therapy consultation.  He reported that 
he had pain in the left and right kneecaps.  Its severity was 
most noticeable with stair climbing, driving and prolonged 
sitting.  He denied buckling or locking episodes.  His job 
required prolonged walking and standing.  He also complained 
of possible carpal tunnel syndrome in the left and right 
upper extremities.  On objective examination, the veteran had 
moderate right knee edema and decreased right knee extension.  
The veteran had lost four degrees of extension on the right 
and could flex to 108 degrees.  All other ranges of motion 
were within normal limits.  The examiner noted decreased 
right knee and right lateral foot light touch sensation.

The veteran was next examined in June 1998.  He was left-
handed.  He reported that his knee and foot symptoms started 
in service and were treated.  Carpal tunnel symptoms were 
bilateral, mostly on the right.  He reported that he had some 
symptoms in service.  He reported that he was given a splint 
for some right wrist symptoms at one point in service.  Most 
of the symptoms in service were at the wrist joint, worse on 
the right.  There was also some feeling of mild swelling in 
the fingers in military. 

The veteran's present orthopedic treatment involved careful 
activity, oral medication, some stretching exercises of the 
hands, and occasional splinting of the right wrist.  He used 
extra wrist support at his keyboard.  He said he had never 
seen a neurologic specialist.  His comfort level allowed 
operating a car for about 45 minutes, limited by increasing 
right upper extremity symptoms at forearm, wrist, and hand.  
Walking was limited to about 15 minutes by knee pain.

The veteran's relevant orthopedic symptoms included some pain 
at right arm, elbow, and forearm.  The forearm pain was 
mostly in the distal one-third.  The right forearm had some 
numbness over the entire length on the volar aspect.  Wrist 
pain was rather bothersome on the right and moderate on the 
left.  There was no swelling of either wrist.  Both hands had 
numbness, swelling, and weakness, about equal bilaterally.  
The hands did not have any pain. Both thighs had some pain 
distally near the knees.  Knee pain was quite bothersome on 
the right and moderate on the left.  There was no collapsing 
or locking of either knee.  The arches of both feet had some 
mild pain.  The dorsal mid-foot was very painful on the 
right.  The forefoot had some moderate pain on the right and 
there was some loss of active flexion at the lateral three 
toes of the right foot, which started in 1986.  Both feet 
felt numb.  Sleeping was rather poor, partly bothered by 
orthopedic pain.  He was aware of some chronic tension but he 
denied any depression and any previous psychiatric treatment.

This veteran had some subjective feelings of weakness.  He 
felt this in all four extremities, and it involved most of 
the full lengths of all four extremities.  He had easy 
fatigue that was primarily in the full length of the right 
upper extremity.  He had impaired coordination in both hands.  
Flare-ups with excess activity were mainly in the right upper 
extremity and happened two or three times per month.  This 
improved with rest over two or three days.

The veteran said the most bothersome health problem in the 
last three months was that involving the right upper 
extremity, especially the numbness, pain, and weakness in the 
distal forearm, wrist, and hand.  The second worst problem 
was right knee pain.  He had not been treated by anyone for 
anything since military.

The veteran's muscle condition was average for his size and 
age.  He limped mildly with the right knee.  He was able to 
walk on the toes and heels.  He could stand on the medial and 
lateral borders of both feet.  

The wrist motion was normal and equal.  The right wrist had 
moderate tenderness on the dorsal and radial aspects.  The 
right wrist had a slight generalized swelling.  Carpal tunnel 
signs were very positive on the right and moderately positive 
on the left.  The ulnar nerve was also somewhat tender at the 
right elbow.  Wrist motion was equal and normal with flexion 
80, extension 70, radial deviation 20, ulnar deviation 45, 
pronation 90, and supination 90.  He had full extension of 10 
digits.  He had full flexion of 8 fingers and full opposition 
and flexion of two thumbs.  Pain with movement was rather 
bothersome on the right and minimal on the left.  The right 
hand had generalized tenderness.  The left hand was 
nontender.  There was no redness or swelling of either hand.  
Sensation was decreased at the index, middle, and ring 
fingers of the right hand.

Motion in the knees was 0-100 bilaterally.  Motion was 
limited by severe complaints of pain.  There was no increase 
in joint fluid at either knee.  There was no redness or 
swelling at either knee.  Patellar tendons were rather tender 
in the proximal one-half bilaterally.  The quadriceps tendon 
had a moderate tenderness bilaterally.  Patellar pain and 
crepitation at the patellofemoral joint were rather severe 
bilaterally.  Joint lines had only slight tenderness.  
Ligaments were normal.  Knee pain was mostly in the patellar 
area.

Motion of the feet and ankles were normal and equal with 
dorsiflexion 15, plantar flexion 45, inversion 30, and 
eversion 20.  There was some pain bilaterally with these 
movements.  Both ankles had a mild generalized tenderness but 
no swelling.  Both ankles were nontender.  Lateral ankle 
ligaments were somewhat deficient on palpation at both 
ankles.  Both heels had some tenderness on the sides, mostly 
at the left heel.  The plantar areas were nontender.  Arch 
development was average and equal.  Arches were nontender 
bilaterally.  The dorsal mid-foot was rather tender in a 
diffuse area on the right.  The right forefoot had 
generalized tenderness at the "muscle pain joints."  Spaces 
between metatarsal heads had only slight tenderness.  The 
lateral three toes had decreased voluntary flexion at the 
right foot, but passive flexion was normal.  This lack of 
motion was probably because of pain.  There was no evidence 
of a neurologic impairment.  The alignment of the toes was 
satisfactorily for all 10 digits.  A 1/2-inch scar dorsally 
at the MP joint of the right fourth toe was from childhood 
trauma and was not bothersome.  There were no bothersome 
calluses on either foot.  Sensation was diminished at the 
right foot laterally.

The examiner commented that X-ray examinations of the right 
ankle and both knees were reportedly considered normal by VA 
radiology in 1995.  Repeat knee X-rays in 1997 were also 
reportedly considered normal.

The examiner also noted that a nerve conduction test in 
November 1995 showed an increased latency of motor activity 
in the left upper extremity.  Sensation was okay bilaterally.  
Motor latency in the right upper extremity was at the upper 
limits of normal.  The report indicated that the signs were 
consistent with a mild carpal tunnel syndrome on the left but 
not reliably diagnostic on the right.

The examiner made several diagnoses.  Chronic symptoms at 
forearm, wrist, and hand bilaterally involved pain, swelling, 
numbness, and weakness.  This was worse on the right.  There 
was a strong probability that this represented carpal tunnel 
syndrome bilaterally.  It was probable that he had some 
carpal tunnel syndrome on the right in spite of the tests not 
being very positive in 1995.  The right also had some 
probable ulnar nerve irritation at the elbow.  The examiner 
noted that neurologic consultation would be necessary if more 
information was needed.

The examiner noted the right knee was status post arthroscopy 
in military.  Both knees had had continuing symptoms in 
military.  Bilateral knee symptoms were mostly patellar and 
were diagnosed as chronic synovitis plus symptomatic patellar 
chondromalacia.  Patellofemoral joint syndrome was noted to 
be similar diagnosis.  There was also some moderate patellar 
tendonitis bilaterally which increased the patellar pain.  
All of these problems had started in military and had 
continued.

With regard to the veteran's right foot, moderate bilateral 
heel pain was diagnosed as fibrositis and was worse on the 
right.  Dorsal mid-foot pain was mostly on the right and was 
diagnosed as synovitis.  The arch area was noted to be 
usually okay bilaterally and the occasional moderate symptoms 
were diagnosed as muscular strain.  Forefoot symptoms were 
mostly on the right and involve pain, loss of motion of the 
toes, and numbness.  Continued pain and loss of motion was 
diagnosed as chronic synovitis and tendonitis.  Continued 
numbness was diagnosed as peripheral nerve irritation, 
probably not Morton's neuroma.

The examiner noted that the veteran's various orthopedic 
symptoms were probably significantly increased by chronic 
tension and/or depression.  He noted the veteran would 
probably continue to have multiple bothersome symptoms.  The 
veteran was noted to have some subjective symptoms as listed 
above, and a 15 percent decrease in the movements of all the 
areas diagnosed above would cover the portion of the symptoms 
in those areas.  There were problems with flare-ups with 
activity that were mainly at the right wrist and hand, and a 
25 percent decrease in the motions of those areas would cover 
that.

The examiner reviewed the veteran records in March 1999 and 
issued a supplemental opinion.  He noted that the veteran had 
nerve conduction studies in 1995 that were within normal 
limits.  The studies were repeated in 1999 and were again 
considered within normal limits.  The examiner responded to 
the question of whether the veteran had a mild carpal tunnel 
syndrome that was not severe enough to affect the nerve 
conduction studies.  He noted that in his clinical 
experience, some people seemed to have very sensitive nerves 
and develop peripheral nerve signs even with minor amounts of 
compression.  This veteran had not shown any objective 
laboratory evidence of carpal tunnel syndrome.  If further 
information was necessary, a neurologic consultation would be 
necessary.  Short of that, the diagnosis would continue to be 
possible mild carpal tunnel syndrome, not severe enough to 
show on laboratory studies.

Service Connection

Under 38 U.S.C.A. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Under applicable laws and regulations, service connection 
requires evidence that the disease or disorder was incurred 
in or aggravated by service or that the disorders are 
otherwise attributable to service.  See 38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (1998). 

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998).

Carpal Tunnel Syndrome

With respect to the veteran's right and left carpal tunnel 
syndrome, there is competent evidence of that disability in 
service, in the form of service medical records showing that 
the disability was suspected.  There is also competent 
medical evidence of a current disability in the form of 
diagnoses on VA post-service VA examinations.  The VA 
examinations also document a continuity of symptomatology 
since service.  That symptomatology served as the basis for 
the diagnoses of carpal tunnel syndrome.  Therefore, the 
Board finds that the claims for service connection for carpal 
tunnel syndrome of each wrist are well grounded.  The Board, 
finds in view of its decision as to these claims, that it has 
complied with the duty to assist the veteran with their 
development.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The evidence against the veteran's claims consists of the 
fact that diagnostic studies have been negative, and by the 
fact that the diagnoses of carpal tunnel syndrome have been 
somewhat equivocal.  However, the examiner who conducted the 
1998, VA examination took the negative diagnostic studies 
into account when diagnosing current carpal tunnel syndrome.  
As noted above, that diagnosis was premised, at least in 
part, on symptoms, which the veteran has reported 
continuously since service, and which were documented in 
service.  There is no evidence against the 1998 examiner's 
opinion.  The Board concludes that the evidence is in favor 
of the grant of service connection for carpal tunnel syndrome 
on the left and right.

Right Foot Disorder

With regard to the veteran's right foot disorder, the Board 
notes that the veteran sought treatment for pain, numbness, 
and limitation of motion in his right foot while in service.  
Shortly after service he noted similar complaints on VA 
examination.  He has continued to complain of the same right 
foot symptomatology.  The VA examiner diagnosed synovitis and 
tendonitis in the right foot in June 1998, which he 
attributed to the complaints of pain and numbness.  The 
examiner explicitly linked the veteran's continuity of 
symptomatology to the currently diagnosed foot disorders.  
Thus the three requirements of a well-grounded claim are met, 
treatment in service, continuity of symptomatology 
establishing a nexus, and a current diagnosis of disability.

In 1987, the veteran was treated for complaints of pain, 
numbness, and difficulty bending the toes on his right foot.  
He reported that these symptoms continued through the 
remainder of his service, and he has continuously noted these 
symptoms in his right foot since his exit from service.  In 
November 1995, less than two months after service, the VA 
examiner noted the veteran's complaints of numbness in the 
bottoms of both feet, and pain in the right foot.

In June 1998, the veteran's right foot symptomatology was 
diagnosed as synovitis, tendonitis, and peripheral nerve 
irritation.  Given the continuity of symptomatology, the fact 
that this symptomatology has been attributed to his right 
foot disability; and that there is no evidence to the 
contrary, the Board concludes that the evidence is in favor 
of the grant of service connection for synovitis, tendonitis, 
and peripheral nerve irritation of the right foot.


Increased Rating

Well-Grounded Claim and the Duty to Assist

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his bilateral 
knee disabilities.  He has properly perfected his appeal as 
to the issues.  Therefore, the propriety of the ratings from 
their effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board.  Fenderson, 12 Vet App 119; Grantham v. 
Brown, 114 F.3d 1156 (1997).  Although the Regional Office 
(RO) had not evaluated the veteran's claim in light of 
Fenderson, the Board finds that there has been no due process 
violation.  That is, the veteran was aware of what evidence 
was required for higher ratings.

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability ratings are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.  Furthermore, it is believed that the veteran's 
claims for increased ratings have been adequately developed 
for appellate purposes by the RO and  that a decision may be 
rendered without the case being remanded. 

Applicable Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The RO has evaluated the veteran's knee disabilities as 
noncompensable from his separation from service to February 
1997 when they were examined by the VA and an increase in 
symptomatology was noted.  From February 1997 the veteran's 
knees are both evaluated at 10 percent disabling under DC 
5257.  DC 5257 pertains to evaluations based on impairment of 
the knee consisting of recurrent subluxation or lateral 
instability.  Under DC 5257, "knee, other impairment of: 
Recurrent subluxation or lateral instability" which is 
slight warrants a 10 percent evaluation, where the disability 
is moderate a 20 percent evaluation requires moderate 
disability, and a 30 percent evaluation requires severe 
disability.  38 C.F.R. § 4.71a, DC 5257 (1998).

Several other diagnostic codes are potentially applicable to 
the disability produced by the veteran's knees.  The maximum 
schedular rating under DC 5259, 10 percent for symptomatic 
removal of semilunar cartilage, has already been met in the 
10 percent rating currently awarded to the veteran for each 
knee.  There is no record of the removal of semilunar 
cartilage in either knee.  The veteran underwent an 
arthroscopy in March 1995, however that did not involve 
removal of cartilage.

Alternatively, the Schedule provides disability ratings up to 
50 percent for limitation of flexion and extension of the 
knee.  38 C.F.R. § 4.71a, DCs 5260, 5261. The normal range of 
motion in the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.70, Plate II (1998).  Under DC 5260, limitation of 
flexion of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Under DC 5261, limitation 
of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1995), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for limitation of motion and for instability 
under DC 5257 do not violate the rule against pyramiding.  
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
DC 5262.  There have been no findings of impairment to the 
veteran's tibia and fibula, thus the criteria of DC 5262 are 
not available for consideration of a higher evaluation in 
either the right or left knee.

Analysis

The veteran's knees have been found to have equal ranges of 
motion bilaterally--from zero to 130 degrees, and at their 
worst from zero to100 degrees.  Such a range of motion is not 
compensable under the DC's for limitation of motion.  When 
the veteran's pain on use, flare-ups, and weakness are taken 
into account, the evidence still does not support a 
compensable rating under the DC's for limitation of motion at 
any time since his exit from service.  The veteran has 
complained of constant moderate to severe pain in November 
1995, constant moderate knee pain in February 1997, and 
severe complaints of pain in June 1998.  However, even with 
the veteran's motion limited by his severe complaints of pain 
to 100 degrees of flexion in June 1998, limitation of motion 
in no way approximates a limitation of flexion to 45 degrees 
as is required for a compensable evaluation.  The examiner in 
June 1998 noted that an extra 15 percent above the excursion 
to 100 could be approximated as due to painful motion.  In 
order to meet the criteria for a compensable evaluation, the 
veteran's range of motion would need to be reduced by over 50 
percent.  The Board also notes that the veteran has not 
sought treatment for these service-connected disabilities at 
any point since service in contrast to his claims of constant 
severe pain.  The Board finds the evidence does not support a 
compensable rating pursuant to DC's 5260 or 5261 for either 
the veteran's right or left knee.

With regard to the criteria of DC 5257, the Board finds that 
the veteran did not meet, in either the left or right knee, 
the criteria for a 10 percent evaluation prior to February 
1997.  He has not met the criteria for an evaluation greater 
than 10 percent, in either the left or right knee, at any 
time since his separation from service.  Review of the 
medical record does not reveal any complaint or finding of 
recurrent subluxation or lateral instability.  In November 
1995 he stated that his knees were stiff at times and had 
given way in the past, but he denied locking of the knees.  
There was no ligamentous laxity noted.  In February 1997, he 
stated that his knees swelled, the left greater than right 
and his knees had given way in the past.  Again no 
ligamentous laxity was noted.  In June 1998, there was no 
collapsing or locking of either knee and ligaments were 
normal. 

The medical findings do not support a rating greater than 10 
percent, during any period since the effective date of 
service connection for the knee disability, based on moderate 
recurrent subluxation or lateral instability and do not 
support a compensable evaluation prior to February 1997.  The 
post service medical records do indicate that the veteran 
has, at times, experienced pain on use, but his reported any 
episodes of instability were not supported by any medical 
evidence and have been noted to occur in "the past."  There 
were no findings of instability or subluxation during the 
examinations.  Weighing the clinical findings against the 
paucity of any evidence showing instability or subluxation, 
the Board concludes that the level of lateral instability or 
subluxation is no more than slight.  Thus, the Board is 
unable to conclude that the evidence warrants a rating 
greater than 10 percent under that code for either knee.  
38 C.F.R. § 4.71a, DC 5257.

When arthritis is confirmed on X-ray examination, and there 
is limitation of motion that is non-compensable under the 
diagnostic code for limitation of motion of the affected 
joint, a 10 percent rating is for application under DC 5003.  
The Board notes that there has been no X-ray or other 
evidence of arthritis in either knee.  Thus the veteran would 
not meet the criteria for a separate evaluation based on 
arthritis.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 10 percent.  The veteran has reported some 
functional impairment on strenuous use or prolonged walking 
or standing.  Given the minimal amount of objective 
functional impairment the Board does not find evidence of 
functional impairment that would warrant an evaluation in 
excess of 10 percent from February 1997 or a compensable 
evaluation prior to February 1997 in either knee.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent for either knee disability on the 
basis of recurrent subluxation or lateral instability, 
nonunion or malunion of the tibia or fibula, or limitation of 
motion of the left knee, including additional functional loss 
due to pain or other pathology after February 1997.  In 
addition, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for either knee disability on the basis of 
recurrent subluxation or lateral instability, nonunion or 
malunion of the tibia or fibula, or limitation of motion of 
the left knee, including additional functional loss due to 
pain or other pathology prior to February 1997.

The benefits sought on appeal are accordingly denied.

ORDER

Service connection for a disorder of the right wrist and 
hand, claimed as carpal tunnel syndrome, is granted.

Service connection for a disorder of the left wrist and hand, 
claimed as carpal tunnel syndrome is granted.

Service connection for a disorder of the right foot is 
granted.

Entitlement to a compensable original disability rating for 
chronic synovitis, patellofemoral joint syndrome, and 
tendonitis of the right knee prior to February 20, 1997 is 
denied.

Entitlement to an original disability rating in excess of 10 
percent for chronic synovitis, patellofemoral joint syndrome, 
and tendonitis of the right knee after February 20, 1997 is 
denied.

Entitlement to a compensable original disability rating for 
chronic synovitis, patellofemoral joint syndrome, and 
patellar tendonitis of the left knee prior to February 20, 
1997 is denied.

Entitlement to a disability rating in excess of 10 percent 
for chronic synovitis, patellofemoral joint syndrome, and 
patellar tendonitis of the left knee after February 20, 1997 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

